Per Curiam.

This appeal raises three issues. First, whether summary judgment was appropriate in determining the intended duration of the Landfill Agreement. Second, whether Inland was improperly denied discovery. Third, whether the Landfill Agreement is void as a covenant in restraint of trade.
Civ. R. 56(C) provides that summary judgment shall be rendered only if there “is no genuine issue as to any material fact and * * * the moving party is entitled to judgment as a matter of law.” If a contract is clear and unambiguous, then its interpretation is a matter of law and there is no issue of fact to be determined. Alexander v. Buckeye Pipe Line Co. (1978), 53 Ohio St. 2d 241 [7 O.O.3d 403]. However, if a term cannot be determined from the four corners of a contract, factual determination of intent or reasonableness may be necessary to supply the missing term. Hallet & Davis Piano Co. v. Starr Piano Co. (1911), 85 Ohio St. 196.
The issue in this case is the duration of the Landfill Agreement. However, the Agreement fails to expressly state the duration — whether that may be for a specific term, or until the occurrence of a particular event, such as the payment of the Note or the filling of the Landfill. BFIO *323contends, however, that the duration can be clearly and unambiguously supplied by implication from express terms of the Land Contract.
BFIO first cites a portion of the Land Contract which provides, in relevant part, as follows:
“As further consideration for the premises, the Vendee [Inland], concurrently herewith, has entered into a Landfill Agreement with the Vendor [BFIO] * *
This provision clearly does not indicate the duration of the Landfill Agreement. An obligation of limited duration may suffice as legal consideration as well as one for the useful life of the property.
Next, BFIO relies upon a provision of the Agreement which states:
“All of the representations and warranties * * * [in] this Agreement shall survive the Closing Date until the Promissory Note has been fully paid and all performance has been completed under the Land Contract, this Agreement, the Landfill Agreement and the Pledge Agreement * $ ff
This provision acknowledges that Inland has a variety of obligations. It does not, however, provide when they are fulfilled, let alone clearly and unambiguously provide that the Landfill Agreement shall continue for the useful life of the Landfill.2
BFIO also contends that provisions making the Landfill Agreement an encumbrance on the title indicate that the obligation was to continue after the Note was paid and the title was transferred. However the title could also be transferred before the Note was paid if BFIO exercised its option to convey the title early and receive a mortgage to secure the Note. Thus, the Landfill Agreement could be an encumbrance on the title and still terminate when the Note was paid.
Finally, BFIO cites the preferential fee schedule which states, in pertinent part:
“A. During the first five years of this Agreement, BFIO shall pay Inland an amount equal to 50 cents per cubic yard of waste material (compacted or loose) delivered to the Site.
“B. For each contract year of this Agreement, commencing with the sixth such contract year: * * *”
BFIO maintains that this indicates that the Landfill Agreement was to survive the Note, whose original term was only five years. It may also be interpreted as merely providing for the contingency of the Note not being paid as originally scheduled, such as in the case of a default. This would be consistent with Inland’s contention that the Landfill Agreement terminates whenever the Note is paid, whether prepaid, at maturity, or thereafter.
It is conceded that there is no term in the Land Contract that ex*324pressly states the duration of the Landfill Agreement. After a careful review of the record, we conclude there is also an absence of any provision whose sole possible interpretation clearly and unambiguously supports only one party’s position as to duration. Inasmuch as reasonable minds could differ as to the termination date, summary judgment on the issue was inappropriate.
Next we turn to the issue of whether discovery was improperly denied to Inland.
The trial court’s denial of discovery was premised on its conclusion that the express terms of the Land Contract provided the duration of the Landfill Agreement. The evidence sought would not have been admissible to contradict the express terms of the Agreement. Blosser v. Enderlin (1925), 113 Ohio St. 121. However, evidence is admissible when the court must construe an ambiguous or missing term. In light of our conclusion that the express terms of the Land Contract did not provide for the duration of the Landfill Agreement, it follows that evidence would be admissible on that issue and discovery should be allowed.
Finally, we address Inland’s contention that the Landfill Agreement is void as a covenant in restraint of trade. The problem with this argument is that the Land Contract does not restrain any competitors, actual or potential, nor does it facilitate collusion. Since the Land Contract does not restrain competition, it clearly cannot be an illegal restraint.
For the foregoing reasons we hold that summary judgment was improperly granted and discovery improperly denied.
The judgment of the court of appeals is reversed and the cause is remanded to the trial court for further proceedings not inconsistent herewith.

Judgment reversed and cause remanded.

Celebrezze, C.J., Sweeney, C. Brown and J. P. Celebrezze, JJ., concur.
W. Brown, Locher and Holmes, JJ., dissent.

 BFIO cites several other similarly worded sections which merely acknowledge that Inland has several obligations, but do not indicate at what point they are discharged.